DETAILED ACTION
Election/Restrictions
Applicants’ species election of diesteroylphosphatidylcholine (DSPC) as the bilayer forming lipid and DPPE-pMPC as the polymeric compound in the reply filed on December 29, 2020 is acknowledged. Because Applicants did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Applicants submit that claims 1-11, 20, 21, 23, 25, 29, 31, 37 and 39 are readable on the elected species. The requirement is deemed proper and is therefore made FINAL.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112(a) – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-11, 20, 21, 23, 25, 27, 29, 31, 37 and 39  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not 


Claim Rejections - 35 USC § 112(b) - Indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-11, 20, 21, 23, 25, 27, 29, 31, 37 and 39 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which a joint inventor regards as the invention. Claim 1 recites the phrase “a therapeutically active agent, incorporated in the liposome and/or on a surface of the liposome”. It is unclear whether the active agent is required to be in the liposome, on a surface thereof, or both based on the recitation “and/or”. Examiner suggests amending to either “or” or “and” to clarify. Claims 9 and 27 also use the phrase “and/or” in the same way. 
Claim 1 recites, “thereby delivering said therapeutically active agent”. Claims 3, 5, and 6 recite “said delivering comprises” or “said delivering is effected by [a form of] administration”. However, the delivering recited in claim 1 is not an active step but the 
Claim 8 recites, “joint injury associated with surgery”, but it is unclear to what degree the association must be. For example, a joint which is surgically repaired is associated with surgery. Also, a joint which adjacent to a surgical repair is also associated with a surgery, even if the surgery was to remove a skin lesion. Thus, the term “associated with” is indefinite.  


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11, 20, 21, 23, 25, 27, 29, 31, 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Emmanual (U.S. 2012/0114756). 
Emmanual teaches a composition for extended release of one or more active ingredients comprising a lipid-saturated matrix formed from a block copolymer comprising a non-biodegradable polymer [0001]. Liposomes are well known in the art as a form of lipid-based drug delivery systems [0002]. Suitable non-biodegradable polymers include MPC [0025],[0125]. Suitable lipids include DPPE [0095] and DSPC [0090]. The lipid:polymer weight ratio of a composition is between 1:1 and 9:1 [0171]. The composition may be administered for the treatment of arthritis [0189]. The 
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Emmanual to select from the components taught and administer the resulting liposomes to a subject in need thereof for treatment. MPEP 2143(I)(A). A skilled artisan would have predicted that choosing lipids and a polymer, each known for forming lipid delivery systems, could be successfully combined to form a lipid delivery system suitable for delivering well-known active ingredients.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-11, 20, 21, 23, 25, 27, 29, 31, 37 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,730,976. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the teachings of the cited patent would have found it prima facie obvious to administer the recited polymeric compound to a subject as recited in claim 18. 

Claims 1-11, 20, 21, 23, 25, 29, 31, 37 and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/919,138 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because one having ordinary skill in the art would have found it prima facie obvious to administer the recited polymeric compound to a subject as recited in claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are currently allowed. 

Correspondence 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612